Case: 11-14454            Date Filed: 12/11/2012   Page: 1 of 7

                                                                          [DO NOT PUBLISH]


                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________

                                            No. 11-14454
                                        Non-Argument Calendar
                                      ________________________

                                           Agency No. A088-006-823




JORGE YESID BARON GUERRERO,
MARTHA SONIA ORTIZ LOSANO,
ALEXANDRA MARCELA BARON ORTIZ,
SARA ISABEL BARON ORTIZ,
JORGE DAVID BARON ORTIZ,

llllllllllllllllllllllllllllllllllllllll                                               Petitioners,

                                                    versus

U.S. ATTORNEY GENERAL,

llllllllllllllllllllllllllllllllllllllll                                              Respondent.

                                     ________________________

                               Petition for Review of a Decision of the
                                    Board of Immigration Appeals
                                    ________________________

                                             (December 11, 2012)
                  Case: 11-14454        Date Filed: 12/11/2012         Page: 2 of 7

Before DUBINA, Chief Judge, TJOFLAT and PRYOR, Circuit Judges.

PER CURIAM:

        Yorge Yesid Baron Guerrero, along with his wife and three children,

(“Guerrero”)1 seek review of the final order of the Board of Immigration Appeals

(“BIA”) affirming the immigration judge’s (“IJ”) denial of his application for

asylum, withholding of removal, and relief under the United Nations Convention

Against Torture and Other Cruel, Inhuman or Degrading Treatment or Punishment

(“CAT”).2 He argues that the Revolutionary Armed Forces of Colombia

(“FARC”) persecuted him based on his political opinion.

                                                  I.

        Guerrero applied for asylum, withholding of removal, and CAT relief in

2008. He presented evidence indicating that he had received letters and telephone

calls from purported members of the FARC, directing him to provide an armored

truck full of money from his employer, and threatening that he would be killed if,



       1
           Guerrero included his wife and three minor children as derivative riders on his application.
       2
           Guerrero has abandoned any challenge to the denial of withholding of removal and CAT
relief as he fails to raise clearly those issues in his initial brief. Sepulveda v. U.S. Att’y Gen., 401
F.3d 1226, 1228 n.2 (11th Cir. 2005). Moreover, although Guerrero presents arguments about
whether he suffered past persecution or has a well-founded fear of future persecution, neither the
BIA nor the IJ expressly reached those issues, and we need not address them either. See Bull v. INS,
790 F.2d 869, 873 n.3 (11th Cir. 1986) (pre-IIRIRA) (noting that we can uphold the BIA’s decision
“only on the basis articulated in the decision”) (internal quotation marks omitted).

                                                   2
               Case: 11-14454     Date Filed: 12/11/2012    Page: 3 of 7

inter alia, he did not cease his political activities. Guerrero also asserted that

members of the FARC had fired shots at him. The IJ denied all forms of relief in

2010, determining that, although Guerrero’s testimony was credible, the threats

and attacks, even if perpetrated by the FARC, “had nothing to do with any of the

five [protected grounds in the INA],” and actually occurred because the

perpetrators wanted Guerrero to participate in criminal activity—stealing the truck

and money. Guerrero appealed, but the BIA dismissed his appeal, determining

that “none of the communications made to [Guerrero] concerned his political

activities,” and there was no “evidence that [the] FARC or other individuals knew

of [his] activities and acted against him on that basis.” Guerrero then filed the

instant timely petition for review.

                                          II.

      We review only the BIA’s decision except to the extent the BIA expressly

adopts the IJ’s opinion or reasoning. Al Najjar v. Ashcroft, 257 F.3d 1262, 1284

(11th Cir. 2001). Where the BIA “affirmed and relied upon the IJ’s decision and

reasoning,” we review the IJ’s opinion, “to the extent that the BIA found that the

IJ’s reasons were supported by the record.” Tang v. U.S. Att’y Gen., 578 F.3d

1270, 1275 (11th Cir. 2009). Here, we consider both the BIA’s and the IJ’s

decisions. We review the BIA’s factual determinations under the

                                           3
              Case: 11-14454     Date Filed: 12/11/2012    Page: 4 of 7

substantial-evidence test. Forgue v. U.S. Att’y Gen., 401 F.3d 1282, 1286 (11th

Cir. 2005).

      We must “affirm the BIA’s decision if it is supported by reasonable,

substantial, and probative evidence on the record considered as a whole.” Al

Najjar, 257 F.3d at 1284 (internal quotation marks omitted). “Under the

substantial evidence test, we view the record evidence in the light most favorable

to the agency’s decision and draw all reasonable inferences in favor of that

decision.” Adefemi v. Ashcroft, 386 F.3d 1022, 1027 (11th Cir. 2004) (en banc).

Accordingly, “[t]o conclude the BIA’s decision should be reversed, we must find

that the record not only supports the conclusion, but compels it.” Ruiz v.

Gonzales, 479 F.3d 762, 765 (11th Cir. 2007) (internal quotation marks omitted).

The fact that evidence in the record may support a contrary conclusion is not

enough to justify a reversal. Adefemi, 386 F.3d at 1027.

      The Attorney General or Secretary of Homeland Security has the discretion

to grant asylum if an alien meets the definition of “refugee,” as defined by

INA § 101(a)(42)(A), 8 U.S.C. § 1101(a)(42)(A). INA § 208(b)(1)(A),

8 U.S.C. § 1158(b)(1)(A). A refugee is defined as

      any person who is outside any country of such person’s nationality . . .
      and who is unable or unwilling to return to, and is unable or unwilling
      to avail himself or herself of the protection of, that country because of

                                          4
                 Case: 11-14454         Date Filed: 12/11/2012        Page: 5 of 7

       persecution or a well-founded fear of persecution on account of race,
       religion, nationality, membership in a particular social group, or political
       opinion . . . .

INA § 101(a)(42)(A), 8 U.S.C. § 1101(a)(42)(A). The asylum applicant carries the

burden of proving statutory “refugee” status, and thereby establishing asylum

eligibility. Al Najjar, 257 F.3d at 1284. To establish asylum based on past

persecution, the applicant must prove (1) that he was persecuted, and (2) that the

persecution was on account of a protected ground. Silva v. U.S. Att’y Gen., 448

F.3d 1229, 1236 (11th Cir. 2006). An asylum petitioner must establish a nexus

between the past persecution or feared future persecution and the protected

ground. The alien must present “specific, detailed facts showing a good reason to

fear that he or she will be singled out for persecution on account of” the statutorily

listed factor. Forgue, 401 F.3d at 1286 (internal quotation marks omitted);

Sepulveda v. U.S. Att’y Gen., 401 F.3d 1226, 1231 (11th Cir. 2005); D-Muhumed

v. U.S. Att’y Gen., 388 F.3d 814, 818 (11th Cir. 2004).3

       In Sanchez v. U.S. Att’y Gen., 392 F.3d 434 (11th Cir. 2004), a Colombian

alien asserted that the FARC had contacted her asking her to cooperate with the



       3
          The asylum applicant, however, need not show that he will be singled out if he establishes
a “pattern or practice” of persecution of a group of persons similarly situated to the applicant, and
he has a reasonable fear of persecution based on inclusion in that group. 8 C.F.R. § 208.13(b)(2)(iii).
Guerrero did not raise this issue before the BIA, nor does he raise it now on appeal.

                                                  5
               Case: 11-14454    Date Filed: 12/11/2012   Page: 6 of 7

group and later demanded a large sum of money when she refused. Id. at 436. We

held that the alien had not established persecution based on a protected ground

because the FARC had harassed her because of her refusal to cooperate with them,

not because of any connection with her political opinion. Id. at 438. We

conclude from the record here that the BIA and IJ did not err in reaching the

ultimate determination that Guerrero was ineligible for asylum, as substantial

evidence supported the conclusion that he failed to establish a nexus between the

alleged persecution and a protected ground under the INA. Although there is

some mention of Guerrero’s political activities in the record, the record does not

compel a finding that the harassment was based on those activities. See Ruiz, 479

F.3d at 765.

      First, the attacks and threatening phone calls started immediately after

Guerrero, along with the rest of the union, refused to steal an armored truck and

money at the FARC’s request. Second, the primary theme of the letters and calls

was the armored truck scheme, and the political warnings were generally vague.

Third, even if Guerrero was the intended target of the shootings and members of

the FARC were the perpetrators, there was no indication that the incidents were

motivated by Guerrero’s political activities. Like the alien in Sanchez, Guerrero

failed to establish that the alleged persecution was based on a protected ground

                                         6
              Case: 11-14454    Date Filed: 12/11/2012   Page: 7 of 7

because the FARC harassed him based on his refusal to give in to the group’s

demands, not because of his political opinion.

      For the aforementioned reasons, we deny the petition for review.

      PETITION DENIED.




                                         7